Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 07/15/2022. As directed by the amendment: claims 8-9 and 11-13 have been amended, no claims have been withdrawn, claims 1-7 have been cancelled, and no new claims have been added.  Thus, claims 8-14 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the longitudinal axes of extension of said preforms" at lines 11-12 in the claim.  There is insufficient antecedent basis for this limitation in the claim. 
In claim 11, it is unclear and indefinite to the relationship between “a second alternation of accommodation portions” of said rear reflective body and “a first alternation of closer portions and spaced portions” of said front reflective element as the one recited in the preceding claim 8 at line 10 and to whether they are the same or different. Further clarification is required to either further differentiate (a second alternation of accommodation portions). Or it is unclear and indefinite to why claiming “a second alternation of accommodation portions” of said rear reflective body without claiming “a first alternation of accommodation portions” of said rear reflective body.
In claim 12, it is unclear and indefinite to the relationship between “a third alternation of closer portions and spaced portions” of said accommodation portions and “a first alternation of closer portions and spaced portions” of said front reflective element as the one recited in the preceding claim 8 at line 10 and to whether they are the same or different. Further clarification is required to either further differentiate (a third alternation of closer portions and spaced portions). Or it is unclear and indefinite to why claiming “a third alternation of closer portions and spaced portions” of said accommodation portions without claiming “a second alternation of closer portions and spaced portions” of said accommodation portions.
In claim 13, it is unclear and indefinite to the relationship between “a second alternation of closer portions and spaced portions” of said rear reflective body and “a first alternation of closer portions and spaced portions” of said front reflective element as the one recited in the preceding claim 8 at line 10 and to whether they are the same or different. Further clarification is required to either further differentiate (a second alternation of closer portions and spaced portions). Or it is unclear and indefinite to claiming “a second alternation of closer portions and spaced portions” of said rear reflective body without claiming “a first alternation of closer portions and spaced portions” of said rear reflective body.
Regarding claims 12 and 13, recite the limitation "the axes of extension of said preforms" in the claims.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear and indefinite to the relationship between “the axes of extension of said preforms” and “a longitudinal axis of extension…” or “the longitudinal axes of extension of said preforms” as the ones recited in the preceding claim 8 at line 3 and at lines 11-12 and to whether they are the same or different. Further clarification is required to either further differentiate (the axes of extension of said preforms) or provide proper antecedent basis.
Claims 9-10 and 14 are also rejected because each claim depends on rejected claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “heating means” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0007) of the instant invention publication (US 20190381716) discloses the heating tunnels are constituted essentially by at least two side walls which are mutually opposite with respect to the path of the preforms and in particular by a first heating wall, which is associated with heating means designed to heat the preforms, and by a second reflective wall.
Paragraph (0009) of the instant invention publication (US 20190381716) discloses by way of example, the heating means can comprise incandescent lamps, infrared lamps, NIR lamps, which emit radiation in a specific region of the electromagnetic field (Near-Infra-Red).
Paragraph (0032) of the instant invention publication (US 20190381716) discloses the heating means 3 comprise at least one heating element 4 and at least one front reflective element 5, which are mutually opposite with respect to the predefined path 200 in order to form between them a transit tunnel for the preforms 10.
Paragraph (0059) of the instant invention publication (US 20190381716) discloses the preforms 10 are fed to the conveyance device 2 and along the conveyance device 2 they cross the transit tunnels formed by the heating means 3 constituted by the heating element 4 associated with the rear reflective body 4b and by the front reflective elements 5.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scaglotti et al. (US 6,361,301) in view of Krones (DE 202004010454 U1) and Miyazawa et al. (US 20040016749).
Regarding claim 8, Scaglotti et al discloses an apparatus 10b (fig. 2, i.e. the blow molding system) for heating preforms 14 (fig. 2) made of thermoplastic material (i.e. plastic), the apparatus comprises: 
a conveyance device 22b (fig. 2) for preforms 14 (fig. 2), said preforms each having a longitudinal axis of extension (see figure 2), intended to move said preforms 14 (fig. 2) along a predefined path (not labeled, i.e. the rotation of the conveyor), and 
heating means 20 (fig. 5, i.e. a heater assembly) arranged along at least one portion of said predefined path, said heating means comprising at least one heating element 26 (fig. 5, i.e. a plurality of elongated heaters) and at least one front reflective element 64 (figs. 7-8), which are mutually opposite with respect to said predefined path in order to form between them a transit tunnel for said preforms 14 (fig. 7-8), 
said heating element 26 (fig. 5, i.e. a plurality of elongated heaters) comprising a plurality of IR (Infra-Red) and/or NIR (Near-Infra-Red) lamps 36 (figs. 7-8, i.e. elongated bulbs) (abstract).
 Scaglotti discloses all the limitations of the claimed invention as set forth above, except for said front reflective element comprising at least one contoured body in order to form, in the direction of extension of said predefined path, a first alternation of closer portions and spaced portions with respect to said predefined path that is extended substantially parallel to the longitudinal axes of extension of said preforms, wherein said closer portions and said spaced portions are formed on substantially planar surfaces, said contoured body comprising, between the contiguous spaced portions and closer portions, respective connecting parts, at least one of said connecting parts forming at least one transit opening for a cooling air flow.

    PNG
    media_image1.png
    465
    470
    media_image1.png
    Greyscale

However, Krones teaches front reflective element (5, see annotated figure 3 above, i.e. called a counter reflector) comprising at least one contoured body (i.e. the contour body of the counter reflector 5) in order to form, in the direction of extension of said predefined path F (fig. 4, i.e. a conveying direction), a first alternation of closer portions c (see annotated figure 3 above) and spaced portions s (see annotated figure 3 above) with respect to said predefined path F (fig. 4, i.e. a conveying direction) that is extended substantially parallel to the longitudinal axes (i.e. parallel to the conveying direction) of extension of said preforms 1 (fig. 3, i.e. called a plastic blank), wherein said closer portions c (see annotated figure 3 above) and said spaced portions s (see annotated figure 3 above) are formed on substantially planar surfaces (i.e. the planar surface of the counter reflector 5), said contoured body (i.e. the contour body of the counter reflector 5) comprising, between the contiguous spaced portions s (see annotated figure 3 above) and closer portions c (see annotated figure 3 above), respective connecting parts (abstract; page 2; page 4(first paragraph)). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Scaglotti‘s reference, to include such front reflective element as set forth above, as suggested and taught by Krones, for the purpose of reducing energy consumption and increasing the efficiency of the heat treatment apparatus (page 2). 
Moreover, Miyazawa et al teaches at least one of said connecting parts forming at least one transit opening 4 (fig. 6, i.e. called blowout ports) for a cooling air flow (¶ 0043). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such cooling air opening(s) arrangement as set forth above, as suggested and taught by Miyazawa, for the purpose of accomplishing without causing an overheating state (abstract).
With respect to claim 9, Scaglotti et al. in view of Krones and Miyazawa et al. discloses the limitations of the claimed invention as set above of which Krones further discloses wherein said closer portions c (see annotated figure 3 above) and said spaced portions s (see annotated figure 3 above) are extended along an entire length of said preforms (1) (see annotated figure 3 above, i.e. the counter reflector 5 extending the entire length of the plastic blank 1). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such reflector arrangement as set forth above, as suggested and taught by Krones, for the purpose of reducing energy consumption and increasing the efficiency of the heat treatment apparatus (page 2).
With respect to claim 10, Scaglotti et al. in view of Krones and Miyazawa et al. discloses the limitations of the claimed invention as set above of which Scaglotti further discloses wherein said heating element 26 (fig. 5, i.e. a plurality of elongated heaters) comprises at least one rear reflective body 44 (fig. 3).
With respect to claim 11, Scaglotti et al. in view of Krones and Miyazawa et al. discloses the limitations of the claimed invention as set above of which Scaglotti further discloses wherein said rear reflective body 44 (fig. 3) comprises a reflective contoured element (i.e. parabolic contour) in order to form a second alternation of accommodation portions which have a concavity (see figures 3 and 7-8 for the parabolic reflectors 44) directed toward said predefined path (see figure 2) and are configured to arrange themselves at least partially around a respective lamp 36 (fig. 3).
With respect to claim 12, Scaglotti et al. in view of Schoenberger et al. and Miyazawa et al. discloses the limitations of the claimed invention as set above of which Scaglotti further discloses wherein said accommodation portions (see figures 3 and 7-8) are formed by a third alternation of closer portions (not labeled, i.e. the contact point between two parabolic reflectors 44) and spaced portions (not labeled, i.e. the concave portion of each parabolic reflector 44) with respect 4MOD 1246USto said predefined path (see figure 2) that is extended substantially parallel to the axes of extension of said preforms 14 (fig. 3).
With respect to claim 13, Scaglotti et al. in view of Schoenberger et al. and Miyazawa et al. discloses the limitations of the claimed invention as set above of which Scaglotti further discloses wherein said rear reflective body 44 (fig. 3) comprises at least one body that is contoured to form (see figures 3 and 7-8), in a direction of extension of said predefined path, a second alternation of closer portions (not labeled, i.e. the contact point between two parabolic reflectors 44) and spaced portions (not labeled, i.e. the concave portion of each parabolic reflector 44) with respect to said predefined path which is extended substantially parallel to the axes of extension of said preforms14 (fig. 3).
With respect to claim 14, Scaglotti et al. in view of Schoenberger et al. and Miyazawa et al. discloses the limitations of the claimed invention as set above of which Scaglotti further discloses wherein said contoured body 44 (fig. 3) is substantially made of metal (i.e. an aluminum) (col. 3, line 59).

Response to Amendment
Applicant’s amendments to claims have not overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections and the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim Interpretation from previous Office action.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 8-9 and 11-13 have been considered but are moot because they have changed the scope of the claims. Therefore, they require further consideration and search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761